Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2018

                                      No. 04-18-00553-CR

                                 Nicole Patrice SELECTMAN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9689
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

        The court reporter’s request second request for an extension of time to file the reporter’s
record is GRANTED. The reporter’s record is due on 12/10/18.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court